DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pressing mechanism, does not reasonably provide enablement for a contact part of a base portion end of the gas-tight plug coming into contact with a base of the pressing mechanism.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with Paragraph [0027] of the specification, page 16 discloses that it is the fuel delivery pipe (1) that is moved relatively in the direction of the base (30) of the gas tightness inspection device by using a pressing mechanism (not illustrated) as illustrated by the arrow in fig. 3.  Therefore, it is disclosed that a contact part of the base portion end (20) of the gas-tight plug (10), located at an opposite end of the pressing mechanism, does not come into contact with a base of the pressing mechanism, but instead contacts a base of the gas tightness inspection device. 

The claims have been examined as they are best understood, with the assumption that the base portion end of the gas-tight plug comes into contact with the base of a gas-tightness inspection device, and not the pressing mechanism, as disclosed in the specification.  No references disclose the recited structure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing plugging devices that provide hermetic seal to a hollow opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


March 24, 2021
P. F. Brinson